Citation Nr: 1120577	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  05-35 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for reactive airway disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to May 2004.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska, which granted the Veteran's claim of entitlement to service connection for reactive airway disease and assigned an initial disability rating of 30 percent, effective June 1, 2004.

In February 2009, the Board remanded the appellant's claim for additional development, specifically, to afford him an updated VA examination to ascertain the severity of his service-connected lung disability.  This was accomplished, and in June 2009, the VA Appeals Management Center issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the appellant's claim.  The claims folder has been returned to the Board for further appellate proceedings.  


FINDING OF FACT

Throughout the course of this appeal, the Veteran's service-connected reactive airway disease has been manifested by pulmonary function test results of forced expiratory volume in one second (FEV-1) not worse than 86.9 percent of predicted value, and ratio of FEV-1 to forced vital capacity (FEV-1/FVC) not worse than 77 percent of predicted value; use of daily inhalational or oral bronchodilator therapy; and without evidence of at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for the Veteran's reactive airway disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.96, 4.97, Diagnostic Code 6699-6602 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims (the "Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  

In this case, service connection for the Veteran's lung disability has already been established, and the current appeal arose, in part, from a disagreement with the initial rating assigned.  The Board notes that where service connection has been granted, and the initial rating has been assigned, the service connection claim has been more than substantiated - it has been proven.  See Dingess/Hartman v. Nicholson, supra.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Nevertheless, the Board notes that letters dated March 2004 and July 2005 informed the Veteran of what VA would do to assist him in obtaining evidence, including the specific types of evidence, both lay and medical, that could be submitted in support of his claim.  In addition, a March 2009 letter informed him of the types of evidence he should submit to show that the symptoms of his service-connected lung disorder had increased in severity.  The record reflects that the Veteran's claim was substantially readjudicated in a September 2005 Statement of the Case, which provided him with information concerning how VA assigns the effective date and disability rating elements of a claim, and a June 2009 SSOC.  See Dingess/Hartman, supra; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006), citing Mayfield v. Nicholson, 444 F.3d at 1333-34 (holding that providing the claimant with notice followed by a readjudication of the claim in an SOC or SSOC "cures" any timing problem associated with the lack of notice prior to an initial adjudication).

Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds no prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the aforementioned information.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records and VA examination reports dated May 2004, August 2005 and April 2009.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

Review of the examination reports reveals that the examiners reviewed the Veteran's pertinent service and post-service treatment records, performed a physical examination, including a review of diagnostic test results, elicited from the Veteran his history of breathing disorders and provided clinical findings detailing the results of the examination.  For these reasons, the Board concludes that the examination reports are adequate upon which to make a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

In every instance in which the Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

The Veteran's reactive airway disease has been evaluated by analogy to bronchial asthma under 38 C.F.R. § 4.97, Diagnostic Code ("DC") 6699-6602.  The disability is rated pursuant to the following criteria:

A 100 percent disability rating is warranted for an FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

A 60 percent disability rating is warranted for an FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 30 percent rating is warranted for an FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.

A 10 percent rating is warranted for an FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.

Note: In the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.

38 C.F.R. § 4.97, DC 6602.

III.  Factual Analysis

The Veteran contends that his service-connected reactive airway disease is of greater severity than the currently-assigned 30 percent rating contemplates.  He has essentially argued that, because he is using a medically-prescribed bronchodilator and corticosteroid (Advair) twice per day, a higher rating for his disability is warranted. 

Review of the claims folder shows that in May 2004, he was afforded a VA examination pursuant to his original service connection claim.  He told the examiner that he experienced approximately two reactive airway disease attacks per month, which occurred year round without regard to season.  At that time, it was noted that he was being treated with Advair and albuterol.  Although the Veteran did not undergo any pulmonary function testing, a 30 percent rating was assigned based on the Veteran's daily use of inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  
 
In August 2005, the Veteran was afforded a second VA examination.  At that time, he told the examiner that he was still using a daily inhaled bronchodilator and a daily inhaled anti-inflammatory medication.  He was prescribed neither oral, nor parenteral (intravenous or IV), corticosteroids for the condition.  He also stated that he experienced asthma attacks several times per year, but only made one or two clinical visits per year for exacerbations of the condition.  Upon examination, pre-bronchodilator FEV-1 was 88 percent, while post-bronchodilator FEV-1 was 92 percent.  The FEV-1/FVC test revealed a finding of 79 percent (pre-bronchodilator) of expected, and 80 percent (post-bronchodilator) of expected.  The diagnosis was persistent, intermittent asthma-reactive airway disease.

In April 2009, the Veteran underwent a third VA examination.  He said that he experienced no significant dyspnea on mild exertion and had not required the use of oral, parenteral or intramuscular corticosteroids within the past 12 months.  He further stated that he had experienced no periods of complete inactivity due to his reactive airway disease.  The pulmonary function testing revealed the following: FEV-1 (pre-bronchodilator) was 88.2 percent, while FEV-1 (post-bronchodilator) was 86.2 percent.  FEV-1/FVC (pre-bronchodilator) was 81 percent, while FEV-1/FVC (post-bronchodilator) was 77 percent.  The examiner noted that the Veteran's reactive airway disease had no significant effects on his occupation, and only mild to moderate effects on his activities of daily life, specifically, recreation, exercise and chores.

Although the March 2009 VCAA letter requested that the Veteran provide the names of any private medical professional that were treating him for his service-connected lung disorder, no information was received.

IV.  Conclusion

Based on the medical evidence of record, the Board concludes that an increased disability rating for the Veteran's reactive airway disease is not warranted.  As discussed above, the Veteran's current 30 percent rating under DC 6602 was originally assigned based on his daily use of inhalational or oral bronchodilator therapy.  His most recent pulmonary function studies, however, revealed a post-bronchodilator FEV-1/FVC of 77 percent of expected, which would warrant no greater than a 10 percent disability rating under DC 6602.  However, because treatment reports show that he is still using daily inhalational or oral bronchodilator therapy, the current 30 percent rating is warranted.  A higher 60 percent rating is not applicable because there is no evidence that the Veteran's FEV-1 or FEV-1/FVC are between 40-55 percent of predicted, nor is there medical evidence showing that he requires at least monthly visits to a physician for required care of exacerbations of his condition, or that he requires at least three courses of systemic corticosteroids per year.  

The Board has also considered whether an increased evaluation under other potentially applicable diagnostic codes is warranted.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, because there is no medical evidence to show that he has been diagnosed with any other diseases of the trachea or bronchi, a higher disability rating under another diagnostic code is not warranted.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected lung disorder is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  Higher ratings are available for greater levels of disability and increased symptoms.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the competent and probative evidence of record is against the Veteran's claim for an initial disability evaluation in excess of 30 percent for reactive airway disease.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application, as the Veteran's symptomatology during the course of this appeal has not been shown to be of greater severity than the currently-assigned rating contemplates.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).
ORDER

Entitlement to an initial rating in excess of 30 percent for reactive airway disease is denied.



____________________________________________
BARBARA B. COPELAND
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


